Citation Nr: 0835272	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-28 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic right ear 
hearing loss disability.  

2.  Entitlement to service connection for an elevated 
creatine phosphokinase enzyme level.  

3.  Entitlement to service connection for high cholesterol.  

4.  Entitlement to an increased disability evaluation for 
left (minor) pectoralis major muscle tear residuals with 
muscle atrophy, currently evaluated as 20 percent disabling.  

5.  Entitlement to a compensable disability evaluation for 
right (major) ring finger injury residuals.  

6.  Entitlement to an initial compensable disability 
evaluation for left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 1985 to January 
2000.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Columbia, South Carolina, Regional Office (RO) which 
denied both service connection for high cholesterol and an 
increased evaluation for the veteran's left (minor) 
pectoralis major muscle tear residuals with muscle atrophy.  
In June 2005, the RO, in pertinent part, denied both service 
connection for a chronic elevated creatine phosphokinase 
(CPK) enzyme level and an increased evaluation for the 
veteran's right (major) ring finger injury residuals.  In 
September 2005, the RO established service connection for 
chronic left ear hearing loss disability; assigned a 
noncompensable evaluation for that disability; and denied 
service connection for chronic right ear hearing loss 
disability.  

In August 2007, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  In 
March 2008, the Board requested an opinion from a Veterans 
Health Administration (VHA) medical expert.  In June 2008, 
the requested VHA opinion was incorporated into the record.  
In July 2008, the veteran was provided with a copy of the VHA 
opinion.  In July 2008, the accredited representative 
submitted additional argument.  

The Board observes that the veteran has appealed from the 
initial disability evaluation assigned for his 
service-connected left ear hearing loss disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial compensable disability evaluation for left ear 
hearing loss disability.  The veteran is not prejudiced by 
such action.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of disabilities 
are the same regardless of how the issue is styled.  

The transcript of the August 2007 hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO may 
be reasonably construed as a claim of service connection for 
chronic tinnitus.  The RO has not had an opportunity to act 
upon the claim.  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997). 


FINDINGS OF FACT

1.  Chronic right ear hearing loss disability for VA purposes 
was not objectively shown during active service or at any 
time thereafter.  

2.  The veteran's elevated CPK enzyme level has been shown to 
be either a laboratory finding and/or a congenital condition; 
and, therefore it is not a chronic disability for which VA 
disability compensation benefits may be granted.  

3.  High cholesterol is a laboratory finding for which VA 
disability compensation benefits may not be established.  

4.  The veteran's left (minor) pectoralis major muscle tear 
residuals have been objectively shown to be productive of no 
more than moderately severe Muscle Group III injury with a 
visible and palpable pectoralis major muscle defect; 
associated muscle edema and atrophy; chronic chest pain; a 
range of motion of the left shoulder of forward flexion to 
180 degrees, abduction to 160 degrees with pain, and internal 
and external rotation to 90 degrees; and "notably weaker" 
left arm strength as compared to the right arm when the 
extremity in resisted adduction.  

5.  The veteran's right (major) ring finger injury residuals 
have been objectively shown to be productive of no more than 
a well-healed and asymptomatic surgical scar on the dorsal 
aspect of the digit; flexion at the metacarpophalangeal joint 
to 90 degrees, at the proximal interphalangeal joint to 90 
degrees, and at the distal interphalangeal joint to 10 
degrees; the ability to bring the tip of the ring finger to 
within 7 centimeters of the transverse fold; and the ability 
to oppose the thumb to the fourth finger with 5/5 muscle 
strength.  

6.  The veteran's left ear hearing loss disability has been 
objectively shown to be productive of no more than Level I 
hearing in the left ear.  


CONCLUSIONS OF LAW

1.  Chronic right ear hearing loss disability was not 
incurred in or aggravated by active service and may not be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).  

2.  Service connection for an elevated CPK level may not be 
granted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a), 4.9 (2007).  

3.  Service connection for high cholesterol may not be 
granted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007); 61 Fed. Reg. 20440, 20445 (May 7, 1996).  

4.  The criteria for an increased evaluation for the 
veteran's left (minor) pectoralis major muscle tear residuals 
with muscle atrophy have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.10, 4.14, 4.40, 
4.45, 4.56, 4.71a, 4.73, Diagnostic Codes 5201, 5303 (2007).  

5.  The criteria for a compensable evaluation for the 
veteran's right (major) ring finger injury residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.321(b)(1), 
3.326(a), 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5230 
(2007).  

6.  The criteria for an initial compensable evaluation for 
the veteran's left ear hearing loss disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 4.85, 
Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).  

In reviewing the veteran's claims, the Board observes that 
the RO issued respectively pre-adjudicatory VCAA notices to 
the veteran in January 2004, April 2005, May 2005, July 2005, 
October 2005, February 2006, and March 2006 which informed 
the veteran of the evidence generally needed to support a 
claim of entitlement to service connection and an increased 
evaluation; what actions he needed to undertake; and how the 
VA would assist him in developing his claims.  The veteran 
was also apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  



Recognition is given to the fact that complete VCAA notice 
was provided after the initial unfavorable AOJ decisions.   
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
March 2006 notice was provided to the veteran, the claims 
were readjudicated in a July 2006 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The January 2005 and May 2005 letters notified the veteran 
that he must submit medical evidence that demonstrated a 
greater level of disability than previously assessed in 
accordance with specific VA criteria for his left pectoralis 
and right ring finger disabilities.  Those letters as well as 
the March 2006 notice letter informed him that he may submit 
evidence showing that his service-connected left pectoralis 
and right ring finger disabilities had increased in severity, 
that his disability rating would be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent, and advised him of 
the types of medical and lay evidence that he may submit, 
including statements from his doctor or other individuals who 
are able to describe the manner in which his disability has 
become worse.  There was no reference, however, to the effect 
of the condition's worsening on the veteran's employment and 
daily life, or to the diagnostic criteria for establishing a 
higher rating for his service connected left pectoralis and 
right ring finger disabilities.

As noted above, failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his August 2007 hearing, the 
veteran testified extensively about his typical daily 
activities and his ability to work.  The veteran also 
described his employment situation and daily activities in 
various VA treatment reports and to the January 2004 VA 
examiner.  Thus, as the Board finds the veteran had actual 
knowledge of this requirement, any failure to provide him 
with adequate notice of this element is not prejudicial.  See 
Sanders, 487 F.3d 881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The RO provided the veteran with several 
opportunities to undergo the necessary tests and evaluations 
required to establish a higher disability ratings at VA 
examinations and the veteran did so.  Given the nature of the 
veteran's claims and the fact that the RO scheduled him for 
examinations in connection with his claims that the veteran 
underwent, the Board finds that a reasonable person would 
have generally known about the requirements necessary to 
establish a higher rating, including the importance of range 
of motion findings and muscle strength.  The veteran's 
testimony also shows that he had knowledge of the essentially 
criteria for evaluating his left pectoralis and right ring 
finger disabilities.  Therefore, the Board finds that any 
error in failure to provide notice of this element is not 
prejudicial.  See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher ratings sought and that higher ratings would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why higher ratings 
were not warranted under that criteria were identified.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  A VHA opinion was 
requested.  A copy of the VHA opinion was provided to the 
veteran and incorporated into the record.  The veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge sitting at the RO.  The hearing transcript is of 
record.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2007 as amended).  

The Board has considered the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which addressed what 
constituted 38 U.S.C.A. § 5103(a) compliant notice for 
increased evaluation claims.  In reviewing the veteran's 
claims for increased evaluations for his left (minor) 
pectoralis major muscle tear residuals and right (major) ring 
finger injury residuals, the Board observes that notification 
of the specific rating criteria was provided in the statement 
of the cases (SOC) and supplemental statement of the case 
provided to the veteran and not in a specific preadjudicative 
notice letter.  However, no useful purpose would be served in 
remanding the claims for yet more development.  The Board 
finds that the notice given would lead a reasonable person to 
know that the evidence needed to show that his disabilities 
had worsened and what impact that had on his employment and 
daily life.  For this reason, the Board finds that any 
failure to provide him with adequate notice is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
Such a remand would result in unnecessarily imposing 
additional burdens on the VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  

Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

II.  Service Connection 

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2007).  
Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation 
providing for compensation benefits.  38 C.F.R. §§ 3.303(c), 
4.9 (2007).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

A.  Right Ear Hearing Loss Disability 

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The veteran's service medical records do not refer to right 
ear hearing loss disability for VA purposes.  A May 2005 
audiological evaluation apparently conducted in association 
with his Federal civilian employment revealed pure tone 
thresholds in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
10
15

At an August 2005 VA examination for compensation purposes, 
the veteran complained of bilateral hearing loss.  On 
evaluation, the veteran exhibited pure tone thresholds in 
decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
10

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  The examiner commented that the 
veteran's right ear hearing acuity was "clinically normal."  

At the August 2007 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran testified 
that he had not been informed either during active service or 
following service separation that he had chronic right ear 
hearing loss disability.  He acknowledged that he had been 
diagnosed solely with left hearing loss disability following 
service separation.  

Chronic right ear hearing loss disability for VA purposes was 
not shown during active service or at any time thereafter.  
The veteran acknowledged at the August 2007 hearing on appeal 
that he has not been diagnosed with the claimed disorder 
during active service or at any time thereafter.  In the 
absence of evidence of current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, service connection for chronic right 
ear hearing loss disability is denied.  

	(CONTINUED ON NEXT PAGE)





B.  Elevated CPK Enzyme Level

A December 2000 VA treatment record states that the veteran 
exhibited a CPK level of 1541.  He was noted to be on 
simvastatin for treatment of his high cholesterol.  The 
veteran's prescribed simvastatin was discontinued.  The 
treating VA physician commented that: 

Suspect his pain and elevated CPK are due 
to statin; less likely is polymyositis 
which seems unlikely in a 33YO and his 
muscle weakness is not proximal.  

An April 2001 VA treatment record conveys that the veteran 
had discontinued his simvastatin.  His CPK enzyme level was 
noted to be 854 and still "not [normal]."  

An August 2002 VA rheumatological evaluation notes that the 
veteran presented a history of an inservice 1998 left 
pectoral muscle injury and the onset of elevated CPK enzyme 
level at approximately the same time.  His elevated CPK 
enzyme level was noted to have predated "any lipid lowering 
therapy."  Treating VA medical personnel conveyed that the 
veteran's CPK enzyme level was "still over 1000."  An 
assessment of chronic elevated CPK enzyme level was advanced.  
The VA physician commented that: 

I think that his chronic elevation in 
muscle enzymes likely reflects his 
ethnicity and body habitus.  Serologies 
and EMGs have been normal, and his 
history is not suggestive of an 
inflammatory myopathy or metabolic 
myopathy.  

In his February 2005 claim for service connection, the 
veteran advanced that service connection for an elevated CPK 
level was warranted secondary to his left pectoralis major 
muscle tear residuals.  A March 2004 VA treatment record 
diagnosed the veteran as having a "torn left pectoral muscle 
old with enzymatic metabolic response."

An undated VA evaluation received in August 2005 noted the 
veteran's service-connected left pectoralis muscle tear.  The 
VA physician commented that:

Ever since his injury, his CPK enzyme has 
been elevated.  This has varied between 
1000 and 1500.  His most recent CPK 
result was 1182.  Normal value in our lab 
here at the Naval Hospital is between 32 
and 232 v.  To this date, no one has been 
able to determine the cause of this 
peculiar laboratory finding as to 
correlate with his muscle injury.  

As discussed above, the Board requested a VHA expert opinion.  
The specialist was asked to address the questions of (1) 
whether the veteran's elevated CPK level are a manifestation 
of a currently diagnosable chronic clinical disorder versus a 
benign, asymptomatic laboratory phenomenon; (2) if the CPK 
hyperenzymemia is indicative of a current chronic disorder, 
whether it is at least likely as not that it had its onset in 
service; and if the CPK hyperenzymemia is indicative of a 
current chronic disorder and had its initial onset post-
service, whether it was caused or aggravated by a service 
connected disability.  The June 2008 VHA opinion conveys that 
the veteran's records had been reviewed.  The physician 
opined, in pertinent part, that:

Review of the records shows that he has 
had a chronic problem with left pectoral 
muscle tear documented by MRI, for which 
he is service-connected.  He has no other 
documented muscle disease elsewhere.  The 
other service-connected disabilities 
(other than the pectoral muscle tear), 
bilateral pes planus, right ring finger 
injury residuals, and left ear hearing 
loss disability, are not related to the 
muscles.  


The pectoral muscle tear occurred in 1998 
while on active duty.  There is some 
inconsistency as to the date of the first 
known occurrence of an elevated CPK.  The 
rheumatology consultation note of 8/27/02 
states that the CPK level was elevated as 
far back as 1998, but I was unable to 
find a report of this in the records 
available, nor any other mention of this.  
I did not find a report of any CPK 
measurement prior to 12/2000.  That CPK 
level, which was taken after his military 
service, was elevated.  If there are no 
prior CPK levels, then we do not know 
with certainty whether the elevation 
started before, at the time of, or as 
much as 2 years after the muscle injury.  
We also do not know if the CPK elevation 
started before, during or after his 
military service.  

There is reference to more recent 
rheumatology appointments but there are 
no notes that I could find from these 
visits in the records available.  

All CPK levels in the available records 
subsequent to the 12/2000 level have also 
been elevated, most being over 1000, but 
the highest I found being the initial 
1541.  He has not developed any evident 
weakness other than that consistent with 
the known pectoral muscle injury.  

Question 1:  Are the veteran's 
persistently elevated CPK levels a 
manifestation of a currently diagnosable 
chronic clinical disorder or do they 
rather represent an unexplained benign, 
asymptomatic laboratory phenomenon?


From the available records, there is not 
enough information to currently diagnose 
or definitively exclude an ongoing 
chronic disorder responsible for the 
persistent elevation of CPK.  However, 
after review of all the records provided 
to me, it is my opinion that the most 
likely explanation of the persistent CPK 
elevation is a benign, asymptomatic 
laboratory phenomenon that, as concluded 
by the rheumatology consultation, relates 
to the veteran's "ethnicity and body 
habitus."  Studies have found higher 
average CPK levels in normal healthy 
African Americans than in normal 
Caucasian Americans, and it appears to be 
more common for African Americans to have 
CPK levels above the laboratory's stated 
"normal range."  Also, several exams 
have noted that the patient is "very 
muscular" or has a muscular build, and 
having greater than average muscle mass 
can be associated with higher CPK levels.  
Among people who have this type of 
"physiologic" elevation of CPK, who 
have no muscle disease but nevertheless 
have elevated CPK levels, a level of 1541 
is relatively high, higher than usual for 
this.  But I believe that it is still 
within the range that can occur in normal 
people.  Also, since the subsequent CPKs 
were somewhat lower, it is possible that 
this was more elevated than his baseline 
as a result of taking simvastatin 20 mg 
daily.  (The CPK went down to 854 after 
stopping the medication, although it is 
not certain whether this was a reflection 
of an underlying change, or a natural 
variation.  A later CPK 3/7/02 was 1005.)  
There might have been other causes for a 
transient increase over baseline.  Since 
there has been no weakness associated, no 
progressive worsening of his condition, 
and no other manifestations, over a 
period of years, an underlying disorder 
is less unlikely.  

Additional testing of the muscles could 
give additional information, and may 
further reduce the chances of there being 
any underlying disorder.  In practice, 
one might consider such testing if there 
were any other reasons of suspecting the 
presence of muscle disease, for example 
potentially related symptoms such as 
weakness or myalgia, or a shorter 
duration of documented CPK elevations, or 
elevations of other muscle enzymes, or 
CPK elevations repeatedly over 1000.  
Such tests might include electromyography 
with nerve conduction studies, MRI of the 
muscle (usually the thighs), or muscle 
biopsy.  The rheumatology consultants 
mentioned that electromyography (EMG) and 
nerve conduction studies (NCS) were 
normal.  However, I was able to find a 
record of only one EMG/NCS, done January 
4, 2001, which was normal, but it was a 
limited study done to evaluated hand 
numbness (not for chronic CPK elevations) 
and did not describe the electromyography 
in detail, and did not mention any study 
of the lower extremities.  This 
particular EMG/NCS may therefore not have 
been adequate to evaluate for myositis or 
myopathy.  It is possible that the 
rheumatology consultants had access to 
additional EMGs or other tests, but they 
did not refer to a specific EMG or test 
date in their notes.  A muscle biopsy 
could give the most definitive answer 
regarding the presence or absence of a 
generalized chronic muscle disorder, but 
I think that since the chances of 
findings a diagnosable underlying 
disorder are small, particularly one that 
would be treatable, this would not be 
indicated unless an EMG or MRI suggested 
a muscle disease.  But if there are no 
other EMGs, the a repeat, full EMG, or an 
MRI of the thighs, would be helpful in 
further excluding an underlying disorder.  

The only MRI that I found in the record 
that mentioned any muscle abnormalities 
was the shoulder MRI to assess the 
pectoral muscle tear.  In polymyositis, 
muscle inflammation is reflected by 
increased signal on T2-weighted images.  
This pectoral muscle MRI noted edema of 
the pectoral muscle.  I do not know if 
this would be distinguishable from MRIs 
showing myositis.  This was done several 
years ago, and it is unknown if this 
would still be present, although it was 
already several years after the actual 
injury.  If there were any persistent 
inflammation there, its relation to the 
CPK elevation would be unknown, but if a 
repeat MRI showed no edema or 
inflammation, it would make it even more 
unlikely that the pectoral muscle tear 
was related to the CPK elevations.  If 
the CPK were a manifestation of the 
pectoral muscle injury, it would not be a 
separate problem.  There is no reason to 
believe other muscles were affected by 
the pectoral injury (except perhaps for 
compensatory hypertrophy of other muscles 
performing the function.)  

The specialist went on to state that "I feel that it is 
unlikely (probability less than 50%) that the CPK elevations 
are indicative of a current chronic disorder."  However, 
even if a chronic disorder was shown, he stated it was 
"unlikely that the pectoral muscle tear is still causing CPK 
elevations."  He felt that it would be more likely to be 
"an inherited disorder."  The specialist went on to state 
that it was "less likely" that the veteran actually 
experienced any symptoms (disability) related to the 
elevations.  He further concluded that didn't "see any way 
the pectoral muscle tear would be affecting any underlying 
muscle disorder, or causing or exacerbating any other 
underlying muscle disorder."  Ultimately, the specialist 
determined that "if the CPK elevation is indicative of a 
chronic disorder, since the underlying disorder would still 
be asymptomatic, there is no reason to believe, from current 
evidence, that the disorder would have been increased in 
severity due to military service or service-connected 
disabilities."

The clinical record establishes that the veteran has been 
found to exhibit a persistently elevated CPK enzyme level.  
This finding has been determined by treating VA physicians 
and the VHA opinion to constitute either a benign laboratory 
finding and/or a congenital abnormality.  Neither laboratory 
findings in the absence of chronic disability nor congenital 
disabilities constitute "diseases or injuries" for which VA 
disability compensation may be granted.  38 C.F.R. 
§§ 3.303(c), 4.9 (2007).  No competent medical professional 
has attributed the veteran's elevated CPK enzyme level to a 
chronic acquired disability.  In reviewing a comparable 
factual scenario, the Court has held that where the law and 
not the evidence is dispositive of a veteran's claim, the 
claim should be denied because of the absence of legal merit 
or lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet App 426, 430 (1994).  Further, even if a chronic 
disability manifested by CPK elevations were diagnosed, the 
above referenced expert opinion indicated that it was 
unrelated to the veteran's active service or a service 
connected disability.  Therefore, service connection for an 
elevated CPK enzyme level is denied.  

C.  High Cholesterol 

The clinical record does not reflect and the veteran has not 
advanced that his elevated cholesterol level is a symptom of 
a chronic disability.  An elevated cholesterol level alone 
represents a laboratory finding.  It is not a chronic 
disability for which VA disability compensation may be 
granted.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  
Therefore, service connection for high cholesterol is denied.  
Sabonis v. Brown, 6 Vet App 426, 430 (1994).  

III.  Evaluations 

A.  Left (Minor) Pectoralis Major Muscle Tear Residuals

1.  Historical Review

The veteran's service medical records indicate that he is 
right handed.  He sustained a left pectoralis major muscle 
injury while performing bench press exercises.  A November 
1999 Army medical evaluation board report states that the 
veteran was diagnosed with a left pectoralis muscle tear with 
left anterior chest muscular atrophy and 3/5 pectoralis 
muscle strength.  The report of a May 2000 VA examination for 
compensation purposes states that the veteran exhibited left 
shoulder limitation of motion with pain.  In May 2001, the RO 
granted service connection for a left (minor) pectoralis 
major muscle tear with muscle atrophy and assigned a 20 
percent evaluation for that disability.  

2.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  A 20 percent 
evaluation is warranted for moderate and moderately severe 
injury to Muscle Group III (intrinsic muscles of the shoulder 
girdle: (1) Pectoralis major I (clavicular); (2) deltoid) of 
the minor upper extremity.  A 30 percent evaluation requires 
severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5303 
(2007).  

A 20 percent evaluation is warranted for limitation of motion 
of the minor arm to the shoulder level or to a point midway 
between the side and shoulder level.  A 30 percent evaluation 
requires that motion be limited to a point 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).  

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. 
§ 4.71, Plate I (2007).  

The provisions of 38 C.F.R. § 4.56(c), (d) (2007) offer 
guidance for evaluating muscle injuries.  The regulation 
directs, in pertinent part, that:

  (c)  For VA rating purposes, the 
cardinal signs and symptoms of muscle 
disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement.   



  (d)  Under diagnostic codes 5301 
through 5323, disabilities resulting from 
muscle injuries shall be classified as 
slight, moderate, moderately severe or 
severe as follows: 

(1) Slight disability of muscles-(i) Type 
of injury.  Simple wound of muscle 
without debridement or infection.  
  (ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  
  (iii) Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  
  (2)  Moderate disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  
  (ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  
  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  
  (3)  Moderately severe disability of 
muscles-(i)  Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
  (ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. 
  (iii)  Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  
  (4)  Severe disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  
  (ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  
  (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles 
swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: 
  (A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.   
  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle.  
  (C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.  
  (D) Visible or measurable atrophy.  
  (E) Adaptive contraction of an opposing 
group of muscles.  
  (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.  
  (G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  


Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2007).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  

A May 2003 VA chest magnetic resonance imaging study revealed 
"complete disruption" of the superior aspect of the left 
pectoralis major muscle with associated edema and diffuse 
atrophy.  

Clinical documentation from M.T. Dean, M.D., dated in 
December 2003 indicates that the veteran complained of chest 
pain which impaired his ability to perform pushing and 
pulling motions.  The doctor observed a large visible and 
palpable pectoralis major muscle defect.  An impression of a 
chronic pectoralis major rupture was advanced.  

In a January 2004 written statement, the veteran reported 
that he experienced chronic left chest and left shoulder area 
pain and left arm numbness.  He advanced that he had changed 
jobs twice due to his disability interfering with his ability 
to perform his required duties.  

At a January 2004 VA examination for compensation purposes, 
the veteran complained of chest pain and occasional left arm 
numbness.  On examination, the veteran exhibited "a small 
amount of bodying of the superior aspect of the muscle" on 
palpation of the left upper aspect of the chest wall; a range 
of motion of the left shoulder of forward flexion to 180 
degrees, abduction to 180 degrees, and internal and external 
rotation to 90 degrees; and slightly reduced left arm 
strength as compared to the right arm.  The veteran was 
diagnosed with a tear of the superior portion of the left 
pectoralis major muscle.  The examiner commented that 
"superior development of other muscles in the region 
leave[s] him functionally intact, but with pain."  

At a March 2005 VA examination for compensation purposes, the 
veteran complained of chronic chest pain associated with left 
arm movement.  He reported that he was able to lift 30 pounds 
with his left arm and to work as a naval hospital supply 
technician.  On examination, the veteran exhibited "slight 
retraction" of the musculature in the left lateral upper 
quadrant of the chest; a range of motion of the left shoulder 
of forward flexion to 180 degrees, abduction to 160 degrees 
with pain, and internal and external rotation to 90 degrees; 
and "notably weaker" left arm strength as compared to the 
right arm when the extremity encountered resisted adduction.  
The veteran was diagnosed with a "partial tear of left 
pectoralis major muscle with pain on almost any use of the 
left arm but no other significant residuals."  The examiner 
commented that "his pectoralis minor muscle has apparently 
compensated to a large degree for the apparent total loss of 
pectoralis major muscle function."  

At the August 2007 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran testified 
that his left pectoralis major muscle injury does not 
significantly impair his left upper extremity functions.  
However, he clarified that the muscle becomes painful after 
most forms of activity.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's left (minor) pectoralis major muscle 
tear residuals have been objectively shown to be productive 
of no more than moderately severe Muscle Group III injury 
with a visible and palpable pectoralis major muscle defect; 
associated muscle atrophy and edema; chronic chest pain; a 
range of motion of the left shoulder of forward flexion to 
180 degrees, abduction to 160 degrees with pain, and internal 
and external rotation to 90 degrees; and "notably weaker" 
left arm strength as compared to the right arm when the 
extremity in resisted adduction.  VA examiners have 
consistently commented that the level of disability 
associated with the veteran's left pectoralis major muscle 
injury has been significantly lessened due to the 
compensation afforded by his left pectoralis minor muscle and 
overall high level of physical fitness.  The veteran's 
disability picture is consistent with no more than moderately 
severe left (minor) Muscle Group III injury.  In the absence 
of objective evidence of either severe left Muscle Group III 
injury or actual or functional limitation of motion of the 
minor upper extremity to a point 25 degrees from the side, 
the Board finds that an increased evaluation for the 
veteran's left (minor) pectoralis major muscle tear residuals 
is not warranted.  

The veteran's left (minor) pectoral major muscle tear 
residuals fall directly within the criteria for a 20 percent 
evaluation under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5303.  Given that fact, referral for 
consideration of assignment of an evaluation on an 
extra-schedular basis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2007).  

In summary, the Board concludes that an evaluation in excess 
of 20 percent is not warranted for the veteran's left (minor) 
pectoralis major muscle tear residuals with muscle atrophy at 
any time during the pendency of this appeal.  Staged 
evaluations are therefore not for application.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

B.  Right Ring Finger Injury Residuals

1.  Historical Review

The veteran's service medical records reflect that: he was 
right handed.  In 1988, the veteran sustained a right ring 
finger injury; was diagnosed with a right ring finger flexor 
digitorum profunda pseudotendon; and subsequently underwent a 
Bose procedure.  A July 1993 Army hospital summary indicates 
that the veteran was diagnosed with right ring finger flexor 
digitorum profundus tendon adhesions and subsequently 
underwent surgical release of the adhesions.  The report of 
the May 2000 VA examination for compensation purposes states 
that the veteran exhibited a decreased active range of motion 
of the right fourth (ring) distal interphalangeal joint.  In 
May 2001, the RO granted service connection for right (major) 
ring finger injury residuals and assigned a noncompensable 
evaluation for that disability.  

2.  Increased Evaluation

A noncompensable evaluation is warranted for either favorable 
or unfavorable ankylosis of the ring finger of either hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (2007).  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  A noncompensable evaluation is warranted for any 
degree of limitation of motion of the ring (fourth) finger of 
either hand.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2007).  

At a June 2005 VA examination for compensation purposes, the 
veteran complained of right ring finger stiffness; right hand 
pain; and an associated inability to both hold small objects 
and to type.  On examination of the right ring finger, the 
veteran exhibited a well-healed 7 centimeter-long surgical 
scar on the dorsal surface of the finger; flexion at the 
metacarpophalangeal joint to 90 degrees, at the proximal 
interphalangeal joint to 90 degrees, and at the distal 
interphalangeal joint to 10 degrees; the ability to bring the 
tip of the ring finger to within 7 centimeters of the 
transverse fold; and the ability to oppose the thumb to the 
fourth finger with 5/5 muscle strength.  Contemporaneous 
X-ray studies of the right hand revealed "suspected evidence 
of prior tendon repair and otherwise unremarkable finger."  
An impression of a right ring finger tendon injury was 
advanced.  

At the August 2007 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran testified 
that he experienced right fourth finger pain and stiffness.  
He stated that he had difficulty gripping and lifting objects 
with his right hand.  

The veteran's right (major) ring finger residuals have been 
objectively shown to be manifested by limitation of motion of 
the digit.  Ankylosis of the finger has not been shown.  A 
compensable evaluation is not warranted for any degree of 
ring finger limitation of motion of the major hand.  There is 
no objective evidence of arthritis in the affected digit.  
Given that fact, referral for consideration of assignment of 
an evaluation on an extra-schedular basis is not warranted.  
38 C.F.R. § 3.321(b)(1) (2007).  A compensable evaluation is 
not warranted for the veteran's right (major) ring finger 
residuals at any time during the pendency of this appeal.  
Staged evaluations are therefore not for application.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  




	(CONTINUED ON NEXT PAGE)



C.  Left Ear Hearing Loss Disability

1.  Historical Review

The report of the September 1999 physical evaluation 
conducted for an Army medical evaluation board conveys that 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
20
20
10

The report of the August 2005 VA examination for compensation 
purposes states that the veteran was found to have 
"clinically normal" left ear hearing acuity.  In September 
2005, the RO established service connection for left ear 
hearing loss disability; assigned a noncompensable evaluation 
for that disability; and effectuated the award as of May 18, 
2005.  

2.  Evaluation

Disability evaluations for unilateral hearing loss disability 
range from noncompensable to 10 percent based on the degree 
of organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness. The evaluations derived from the 
schedule are intended to make allowance for improvement by 
hearing aids. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  


If impaired hearing is service-connected in only one ear, the 
nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383, in order to determine the 
percentage evaluation from Table VII.  38 C.F.R. § 4.85(f) 
(2007).  Additionally, in situations where service connection 
had been granted for hearing loss disability involving only 
one ear and the veteran did not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
to be considered normal.  Boyer v. West, 11 Vet. App. 477 
(1998), affirmed 12 Vet. App. 142 (1999).  

Exceptional patterns of hearing impairment are to be 
evaluated in accordance with the provisions of 38 C.F.R. 
§ 4.86 (2007).  That regulation states that:

  (a)  When the pure tone threshold at 
each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

  (b)  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately. 

At the May 2005 audiological evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
LEFT

45
40
40
55
No findings as to the veteran's left ear speech recognition 
ability were reported.  

At the August 2005 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ




1000
2000
3000
4000
LEFT

15
15
15
10

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  The veteran was found to have 
"clinically normal" left ear auditory acuity.  

At the August 2007 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran testified 
that his left ear hearing acuity was essentially unchanged 
since the August 2005 VA examination for compensation 
purposes.  He stated that his current difficulty with his 
hearing was principally associated with his chronic ringing 
of the ears.  

The veteran's left ear hearing loss disability has been 
objectively shown to be manifested by no more than Level I 
hearing in the left ear.  The veteran did not exhibit an 
exceptional pattern of hearing impairment as would 
necessitate the application of 38 C.F.R. § 4.86 (2007).  The 
veteran advances that his left hearing loss disability merits 
assignment of a compensable evaluation.  The Court has 
clarified that the "[a]ssignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The Board finds the results of specific testing conducted by 
skilled individuals to be more probative than the lay 
opinions.  The clinical findings fall directly within the 
criteria for a noncompensable evaluation under the provisions 
of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Given that fact, 
referral for consideration of assignment of an evaluation on 
an extra-schedular basis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2007).  A compensable evaluation is not 
warranted for the veteran's left ear hearing loss disability 
at any time during the pendency of this appeal.  Staged 
evaluations are therefore not for application.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  


ORDER

Service connection for chronic right ear hearing loss 
disability is denied.  

Service connection for an elevated CPK enzyme level is 
denied.  

Service connection for high cholesterol is denied.  

An increased evaluation for the veteran's left (minor) 
pectoralis major muscle tear residuals with muscle atrophy is 
denied.  

An increased evaluation for the veteran's right (major) ring 
finger injury residuals is denied.  

An initial compensable evaluation for the veteran's left ear 
hearing loss disability is denied.  



____________________________________________
MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


